Citation Nr: 0944788	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  03-22 202	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
service-connected left knee disability.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected right knee disability prior to September 5, 
2002.

3.  Entitlement to an evaluation in excess of 20 percent for 
service-connected right knee disability beginning September 
5, 2002.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The Veteran served on active military duty from May 1984 to 
March 1987. 

This case was remanded by the Board of Veterans' Appeals 
(Board) in May 2008 to the Department of Veterans Affairs 
(VA) Regional Office in Nashville, Tennessee (RO) for 
additional development.   


FINDINGS OF FACT

1.  Range of motion of the left knee was no worse than from 
10 to 90 degrees on VA examinations in November 2001, May 
2003, and April 2007.  

2.  Range of motion of the right knee was no worse than from 
5 to 90 degrees on VA examinations in November 2001, May 
2003, and April 2007.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 20 percent for the service-connected left knee 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a including 
Diagnostic Codes 5260, 5261 (2009).

2.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected right knee 
disability prior to September 5, 2002 have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a including Diagnostic Codes 5260, 5261 (2003).

3.  The criteria for the assignment of an evaluation in 
excess of 20 percent for the service-connected right knee 
disability beginning September 5, 2002 have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a including Diagnostic Codes 5260, 5261 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issues decided herein. 

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
RO initially sent the Veteran a letter in October 2001, prior 
to adjudication, which informed her of the requirements 
needed to establish entitlement to an increased evaluation.  
Additional VCAA letters were sent in October 2005 and 
November 2006.  

In accordance with the requirements of VCAA, the VA letters 
informed the Veteran what evidence and information she was 
responsible for obtaining and the evidence that was 
considered VA's responsibility to obtain.  No additional 
private evidence was subsequently added to the claims files.  

In compliance with the duty to notify the Veteran of what 
information would substantiate her claim, the Veteran was 
informed in an August 2006 letter that an effective date 
would be assigned if any of her claims was granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  Several VA examinations were 
conducted between November 2001 and April 2007.

The Board concludes that all available evidence has been 
obtained and that there is sufficient medical evidence on 
file on which to make a decision on the issues decided on 
appeal.  

The Veteran has been given ample opportunity to present 
evidence and argument in support of her claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2009).  

This case was remanded by the Board in May 2008 to obtain 
private treatment records, and the Veteran was sent a letter 
by the RO later in May 2008 requesting that she complete and 
return, within 60 days, a VA authorization and consent form 
in order to obtain those records.  Because she did not return 
the VA form, VA was unable to obtain those records.  

VA has a duty to assist the Veteran in obtaining additional 
information that may benefit or support her claim.  See Wood 
v. Derwinski, 1 Vet. App. 190 (1991).  However, the duty to 
assist is not a one-way street, and it is the conclusion of 
the Board that the Veteran has not fulfilled her duty to 
cooperate in this matter.  If the Veteran wishes help, she 
cannot passively wait for it in those circumstances where her 
own actions are essential in obtaining the putative evidence.  
Ibid; Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  In this 
instance, the appellant has failed to cooperate with the VA 
by not signing the proper forms so that additional medical 
documents may be obtained.  Such lack of action is to the 
detriment of her claim.  Given the foregoing, the Board finds 
that the VA has substantially complied with the duty to 
obtain the requisite medical information necessary to make a 
decision on the Veteran's claim.


With respect to the contention on behalf of the Veteran that 
this case must be remanded to the RO because the examiner in 
April 2007 did not conduct a sufficient review of the claims 
files, as directed by the Board's November 2006 remand, the 
Board would note that the examiner said in April 2007 that he 
reviewed the "service file" and the "current VA records."  
As there are no private treatment records on file and the 
examiner did not define what he meant by current records, the 
Veteran's contention is without merit.  

Analyses of the Claims

The Veteran was granted service connection for bilateral knee 
disability by rating decision in May 1987 and assigned a 10 
percent evaluation effective March 26, 1987.  A claim for an 
increased was received by VA in September 2001.  A May 2002 
rating decision granted a temporary total rating for left 
knee disability from August 27, 2001 through September 30, 
2001, and then assigned separate ratings for each knee, with 
a 10 percent rating for the left knee and a 0 percent rating 
for the right knee effective October 1, 2001.  A May 2003 
rating decision granted a 10 percent rating for right knee 
disability, effective September 28, 2001, with a 20 percent 
rating assigned effective September 5, 2002; a 20 percent 
rating was assigned for left knee disability effective 
October 1, 2001.

Having carefully considered the claims in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claims and the 
appeals will be denied.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2009).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the Veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2009).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Nevertheless, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

A claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements and 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

Diagnostic Code 5260, limitation of flexion of the leg, 
provides a noncompensable rating if flexion is limited to 60 
degrees, a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 30 
degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5260 (2009).  


Diagnostic Code 5261, limitation of extension, of the leg 
provides a non-compensable rating if extension is limited to 
five degrees, a 10 percent rating if limited to 10 degrees, a 
20 percent rating if limited to 15 degrees, a 30 percent 
rating if limited to 20 degrees, a 40 percent rating if 
limited to 30 degrees, and a 50 percent rating if limited to 
45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261; see 
also 38 C.F.R. § 4.71, Plate II (2009) (showing normal 
flexion and extension as between 0 degrees and 140 degrees).  

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2009) provide for assignment of a 10 percent rating when 
there is slight recurrent subluxation or lateral instability; 
a 20 percent rating when there is moderate recurrent 
subluxation or lateral instability; and a 30 percent rating 
when there is severe recurrent subluxation or lateral 
instability.

The Veteran underwent arthroscopy of the left knee in August 
2001.  She complained on VA examination in November 2001 of 
bilateral knee swelling and pain.  Range of motion of the 
knees was from 10 to 100 degrees on the left and was full on 
the right.  The diagnoses were status post arthroscopy of the 
left knee and bilateral patellofemoral syndrome.

VA outpatient records from December 2001 through May 2003 
reveal that there was full range of motion of the knees in 
August 2002.  X-rays of the right knee in September 2002 were 
considered unremarkable.  The Veteran was measured for 
bilateral knee braces on September 5, 2002; she was fitted 
with the braces on September 25, 2002.  It was noted in March 
2003 that the Veteran had difficulty walking due to knee 
pain; she had mild to moderate weakness on the right and 
moderate weakness/instability on the left.  It was reported 
on another March 2003 treatment record that the Veteran's 
knee pain was probably the result of degenerative joint 
disease secondary to chondromalacia patella.

It was reported on VA examination in May 2003 that there was 
bilateral atrophy of the lower extremities, with swelling and 
tenderness.  Range of motion was 0 to 90 degrees on the left, 
with pain, and from 0 to 120 degrees on the right.  The 
Veteran refused testing the knees with repetitive movements 
due to pain.  It was noted that X-rays of the knees in April 
2003 were considered unremarkable.  The diagnoses were 
bilateral pes anserine tendonitis, greater on the left; 
bilateral patella femoral syndrome, greater on the left; and 
bilateral chondromalacia patella, greater on the left.  She 
was taking medications for pain.

The Veteran came to her VA evaluation in October 2003 using 
forearm crutches and a bilateral knee brace.  When she took 
the braces off, she extended her legs fully.  The Veteran 
could only flex her knees about 20 degrees when sitting.  It 
was reported that there was no obvious atrophy of the legs.  
The pertinent diagnoses were status post left knee 
arthroscopy, 2001; bilateral chondromalacia patella; and 
patellofemoral syndrome.  

The Veteran was granted Social Security Administration 
disability benefits in October 2003, effective in February 
2002, for psychiatric disability and disorders of muscle, 
ligament, and fascia.

VA treatment records from May 2005 to November 2007 reveal 
the notation in June 2005 of short right functional leg with 
inability to flex the knees beyond 20 degrees.  It was 
reported in June 2006 that the Veteran's biggest problem was 
severe degenerative joint disease of the knees, which limited 
her ability to walk and resulted in the use of a cane.

The Veteran complained on VA examination in August 2005 that 
her knees were worse than when examined by VA in October 
2003, with continuous bilateral knee pain.  She used a cane 
to walk.  She had difficulty bending her knees.  She did not 
cooperate with the examiner, saying that she was unable to 
flex her right knee further than from 0 to 30 degrees.  An 
MRI in August 2005 showed a small joint effusion.  The 
diagnosis was bilateral knee pain, largely functional in 
etiology.

The Veteran complained on VA examination in April 2007 of 
bilateral knee pain, greater on the left, with symptoms that 
included weakness, stiffness, swelling, heat, instability, 
and lack of endurance.  Flexion of the knees was to 90 
degrees; it was noted that the Veteran lacked 5 degrees of 
extension.  There was no obvious instability, and 
neurological examination was unremarkable.  Lachman test was 
1+ bilaterally, and McMurray's test was positive bilaterally 
over the bilateral joint lines.  The diagnosis was bilateral 
knee arthralgia.  The examiner concluded that the Veteran's 
complaints of limited knee flexion and pain were causally 
related to service-connected injury.

Because the medical evidence shows that limitation of flexion 
of the left knee was no worse than 90 degrees and limitation 
of extension of the left knee was no worse than 10 degrees on 
VA examinations in November 2001, May 2003, and April 2007, 
an evaluation in excess of 20 percent is not warranted for 
this knee disability under Diagnostic Code 5260 or 5261 
during the appeal period.  A higher evaluation would require 
limitation of extension to more than 15 degrees or limitation 
of flexion to less than 30 degrees.  

As limitation of flexion of the right knee was no worse than 
90 degrees and limitation of extension was no worse than 5 
degrees on VA examinations in November 2001, May 2003, and 
April 2007, an evaluation in excess of 10 percent prior to 
September 5, 2002 and in excess of 20 percent beginning 
September 5, 2002 is not warranted under Diagnostic Code 5260 
or 5261 during the appeal period.  In fact, motion of the 
right knee on these examinations would not warrant a 
compensable evaluation under either of the diagnostic codes 
for loss of motion.

Although limitation of motion of the knees appeared to be 
worse in June and August 2005, with the Veteran refusing to 
flex her right knee more than 30 degrees in August 2005, it 
was noted in August 2005 that she failed to cooperate in the 
examination and that there was a large functional component 
to her knee problems.  Consequently, these examination 
results are not considered reliable.  

In VAOPGCPREC 23-97, the VA General Counsel concluded that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5003-5010, 5257.  
Although joint instability secondary to degenerative joint 
disease of the knees was reported in March 2003, the only 
abnormality shown on an August 2005 MRI was small joint 
effusion and there was no obvious instability on examination 
in April 
2007.  See Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson 
v. Brown, 7 Vet. App. 36 (1994) (Observing that it is the 
Board's responsibility to evaluate the probative value of all 
evidence presented).  Consequently, a separate compensable 
evaluation is not warranted for instability under Diagnostic 
Code 5257.   

Because there is also no medical evidence of ankylosis, 
dislocation of semilunar cartilage, or impairment of the 
tibia and fibula, a higher evaluation is not warranted for 
either knee disability during the entire appeal period under 
another diagnostic code for disability of the knee.  
38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5262 (2009).  

The Board also finds that, in light of the above evidence 
involving range of motion, which does not show sufficient 
limitation of flexion to warrant a compensable rating for 
either knee, a higher rating is not warranted for either 
service-connected knee disability based on the language of 
VAOPGCPREC 9-04; 69 Fed. Reg. 59990 (2004), which involves 
rating compensable limitation of flexion and extension of the 
leg as separate disabilities under Diagnostic Codes 5260 and 
5261.  

As previously noted, when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements and 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

Because the ratings assigned to the Veteran's knees are 
higher than would be warranted by the range of motion 
findings reported above, the Board finds that the current 
ratings already include the factors noted in DeLuca, 
38 C.F.R. § 4.40, and 38 C.F.R. § 4.45.

Ordinarily, the Schedule will apply unless there are 
exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  

According to the regulation, an extraschedular rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2009).  

The schedular evaluation in this case is not inadequate.  A 
rating in excess of those assigned is provided for certain 
manifestations of each service-connected knee disorder, 
involving additional loss of motion, but the medical evidence 
reflects that those manifestations are not present in this 
case.  See 38 C.F.R. § 4.1 (2009).

The medical evidence on VA examination in April 2007 showed 
range of motion of each knee from 5 to 90 degrees without 
instability or neurological impairment.  The Board also notes 
the August 2005 conclusion by the VA examiner that there was 
a large functional component to the Veteran's knee problems.  
These VA findings do not indicate that either knee caused 
"marked" interference with employment or caused frequent 
periods of hospitalization.  Consequently, the Board finds 
that the criteria for referral for the assignment of an 
extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995). 

Because the preponderance of the evidence is against the 
Veteran's increased rating claims, the doctrine of reasonable 
doubt is not for application.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  





	(CONTINUED ON NEXT PAGE)




ORDER

An evaluation in excess of 20 percent for left knee 
disability is denied.

An evaluation in excess of 10 percent for right knee 
disability prior to September 5, 2002 is denied.

An evaluation in excess of 20 percent for right knee 
disability beginning September 5, 2002 is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


